Luke, J.
1. “In the absence of evidence to the contrary, it may be inferred that a liquor called for and delivered and paid for as whisky is whisky, and therefore intoxicating liquor.” Tompkins v. State, 2 Ga. App. 639 (58 S. E. 1111). See also Lewis v. State, 6 Ga. App. 779 (65 S. E. 842); Howard v. State, 7 Ga. App. 61 (2) (65 S. E. 1076). Under this ruling the admission of evidence as to which complaint is made in the motion for a new trial was not error.
2. Failure to instruct the jury on the law of impeachment of witnesses is complained of, but it is not shown that such a charge was requested. It is well settled that it is not reversible error for the court to fail to instruct the jury upon that subject, in the absence of a timely written request to do so. Tobin v. State, 29 Ga. App. 305 (3) (115 S. E. 36), and cit.
3. The refusal to declare a mistrial because of the remarks of the prosecut*492ing attorney does not, under the facts of this case, require a reversal of the judgment below.
Decided July 15, 1924.
4. The evidence amply authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.

■Broyles, O. J., and Bloodworth, J., concur.
Hallie Bell, J. F. Urquhart, T. A. Jacobs Jr., for plaintiff in error.
Roy W. Moore, solicitor, contra.